
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30



STAPLES, INC.

Amended and Restated
Supplemental Executive Retirement Plan


        WHEREAS, Staples, Inc. (the "Company") heretofore adopted the
Staples, Inc. Supplemental Executive Retirement Plan (the "Plan"), an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees within the meaning of the
United States Code of Federal Regulations Section 2520.104-23 and
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 ("ERISA"); and

        WHEREAS, the Company desires to amend the Plan to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code);

        NOW, THEREFORE, effective January 1, 2008, the Plan is amended and
restated to comply with Section 409A of the Code, with the Plan being operated
in good faith compliance with Code Section 409A for the period January 1, 2005
to December 31, 2007.

Section 1. Purpose of Plan

        The purpose of the Plan is to permit certain executives of the Company
to elect to defer receipt of a portion of their annual compensation in
supplement to their pre-tax contributions made to the Staples, Inc. Employees'
401(k) Savings Plan (the "401(k) Plan").

        The Plan is intended to qualify as an unfunded, deferred compensation
plan for a select group of management or highly compensated employees under
ERISA.

        The obligation of the Company to make payments under the Plan
constitutes solely an unsecured (but legally enforceable) promise of the Company
to make such payments, and no person, including any employee, shall have any
lien, prior claim or other security interest in any property of the Company as a
result of this Plan. Rather, any employee participating in the Plan shall have
the status of a general unsecured creditor of the Company. It is the intention
of the parties hereunder that the Plan be unfunded for tax purposes and for
purposes of Title I of ERISA. The Company shall be the sole owner and
beneficiary of any account provided for herein below and any property used to
measure such account shall remain the sole and exclusive property of the
Company.

Section 2. Definitions

2.1"Administrator" means the Committee on Employee Benefit Plans as described in
Section 15.

2.2"Beneficiary" means the person or entity determined to be a Participant's
beneficiary pursuant to Section 12.

2.3"Board" means the board of directors of the Company.

2.4"Change in Control" means a "change in ownership" of the Company, a "change
in effective control" of the Company, or a "change in the ownership of a
substantial portion of the assets" of the Company (within the meaning of
Section 409A of the Code).

2.5"Code" means the Internal Revenue Code of 1986, as amended from time to time.

2.6"Company" means Staples, Inc.

2.7"Compensation" means the annual compensation paid to a Participant in cash by
the Company for the calendar year (after any requisite tax withholding and
payroll deductions), including base pay,

1

--------------------------------------------------------------------------------



other regular earnings, overtime, shift differentials, commissions, any amounts
deferred under a salary reduction agreement pursuant to the 401(k) Plan or under
a "cafeteria plan" (within the meaning of Section 125 of the Code) maintained by
the Company, but exclusive of severance pay, expense reimbursements, awards, any
moving expenses paid by the Company, car allowance, taxable fringe benefits,
group term life insurance over $50,000, expatriate compensation, exercised stock
options and short and long-term disability paid by a third party.

2.8"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

2.9"401(k) Plan" means the Staples, Inc. Employees' 401(k) Savings Plan, as
amended from time to time.

2.10"Participant" means an employee of the Company who is eligible to
participate in the Plan pursuant to Section 2.

2.11"Plan" means the Staples, Inc. Supplemental Executive Retirement Plan, as
set forth herein and as amended from time to time.

2.12"Plan Year" means the calendar year.

Section 3. Eligible Employees

        The employees eligible to participate in the Plan shall be those
individuals who qualify under the criteria set forth on Schedule A and who have
both attained age twenty-one (21) and completed "six (6) Months of Service" (as
defined, for purposes of eligibility to participate, under the 401(k) Plan, the
terms of which are incorporated herein by this reference).

Section 4. Election to Defer Compensation

        An eligible employee may begin participating in the Plan, as of the
first day of the calendar quarter (October 1, January 1, April 1 or July 1, the
"entry date") coinciding with or next following the date on which the
eligibility requirements (set forth under Section 3) are first satisfied, by
making a deferral election during the thirty (30) day period immediately
preceding such entry date. Any such deferral election shall be made in
accordance with the provision of Section 409A of the Code and shall apply only
to Compensation earned after the applicable entry date. In this regard, a
Participant may elect to defer one percent (1%) to one hundred percent (100%) of
his Compensation, less any requisite tax withholding and payroll deductions, for
the balance of the Plan Year. Any election so made shall be binding for each
following Plan Year, provided that it may be revised or revoked on or before
December 31 for any subsequent Plan Year, or such earlier date as the
Administrator may specify.

        A Participant may elect to defer a specified percentage (from one
percent (1%) to one hundred percent (100%) of any key man bonus and/or retail
management bonus (which are intended to qualify as "performance-based
compensation" within the meaning of Section 409A of the Code) to be paid on his
behalf for a fiscal year by filing an election with the Administrator (pursuant
to Section 5) on or prior to July 31 of such fiscal year.

        An otherwise eligible employee who fails to begin participating in the
Plan as of the first possible entry date may not begin participating until the
first day of any following Plan Year.

Section 5. Accounts

        Each Participant may elect to establish a separate "in-service
withdrawal account" for each year of participation, such account to be
established and maintained on the Company's books and shall record (a) any
Compensation deferred by the Participant under the Plan which the Participant
has elected to be credited into such account, and (b) the allocation of any
hypothetical investment experience. There

2

--------------------------------------------------------------------------------




shall also be established for each Participant a separate "retirement account"
which shall record (a) any Compensation deferred by the Participant, under the
Plan which the Participant has not elected to be credited to the "in-service
withdrawal account" and any Company contributions made on his behalf under the
Plan and (b) the allocation of any hypothetical investment experience. Each
Participant's account hereunder shall be reduced by any distributions made plus
any federal, state and/or local tax withholding and any social security
withholding tax as may be required by law.

Section 6. Manner of Election

        Any election(s) made by a Participant pursuant to this Plan shall be
made at the time(s) and in the manner as the Administrator shall from time to
time prescribe.

Section 7. Company Contributions

        Each year, the Company shall contribute to the Plan on behalf of each
Participant, a matching contribution equal to one hundred percent (100%) of the
first four percent (4%) of the Participant's Compensation (excluding any
bonuses) deferred under the Plan, and with respect to any key man bonuses and/or
retail management bonuses deferred under the Plan for the fiscal year, a
matching contribution in an amount equal to one hundred percent (100%) of the
first four percent (4%) of any such bonus so deferred.

        The Company reserves the right to make a supplemental matching
contribution for any Participant at the end of the year to ensure the full
matching contribution is received.

        In addition to the matching contribution described above, for any Plan
Year, the Company may elect to allocate an additional discretionary contribution
to the account of any Participant, or any group of Participants, as selected by
the Board, in any amount and manner as determined by the Board.

Section 8. Investment of Accounts

        The Administrator, in its discretion, may from time to time designate
one or more investment media in which the portion of a Participant's account
representing his deferrals shall be hypothetically invested. The Administrator
shall provide the Participant the opportunity to determine how such portion of
the Participant's account shall be deemed to be hypothetically invested from
among the available investment options, and may permit changes in those
investment directions at whatever frequency it deems appropriate and within
whatever limitations are applicable to any investment option. As of January 1,
2008, a Participant may also direct the hypothetical investment of the portion
of his account attributable to any Company contributions made on his behalf,
after September 30, 2004. If a Participant makes an investment selection, the
Administrator may follow such investment selection but shall not be legally
bound to do so.

        Any Company contributions made on behalf of a Participant beginning
October 1, 2004 through December 31, 2007 were hypothetically invested in
insurance contracts designated by the Administrator. Such rate of interest for
each calendar year was the insurer's declared crediting rate on such insurance
policies, as of December 1 of the preceding year, plus 125 basis points, with
the rate being rounded to the nearest one tenth of a percent.

        The portion, if any, of a Participant's account derived from Company
matching contributions made prior to October 1, 2004 shall be credited with
gains and losses as if it had been invested in Staples, Inc. common stock,
provided however, that a Participant shall have the same investment
diversification rights (except with respect to the available investment
options), as exist under the 401(k) Plan.

3

--------------------------------------------------------------------------------



Section 9. Vested Status of a Participant's Account

        A Participant shall at all times have a nonforfeitable ("vested") right
to the fair market value of any in-service withdrawal account(s) established
under Section 5.

        Subject to the following provisions of this Section, if a Participant
separates from service with the Company (within the meaning of Section 409A of
the Code) for any reason on or after his Normal Retirement Age (within the
meaning of the 401(k) Plan), or prior to that date as a result of the
Participant's "disability", or as a result of the Participant's death, such
Participant shall have a nonforfeitable (vested) right to the fair market value
of the Participant's retirement account. For this purpose, a Participant shall
be considered "disabled" if he is determined to be "permanently and totally
disabled" by the Social Security Administration.

        Except as otherwise provided herein below, if a Participant separates
from service with the Company for any other reason other than Normal Retirement,
death, or disability, such Participant shall be entitled to receive the vested
value of his retirement account. For this purpose, each Participant shall at all
times have a nonforfeitable (vested) right to his retirement account derived
from any Compensation deferred pursuant to Section 4. However, with respect to
any Company matching contributions made on the Participant's behalf pursuant to
Section 7, the Participant shall have a nonforfeitable (vested) right to a
percentage of the fair market value of such portion of his retirement account as
follows:

Years of Service


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

  Less than 1 year   0 %
1 year but less than 2 years
 
20
%
2 years but less than 3 years
 
40
%
3 years but less than 4 years
 
60
%
4 years but less than 5 years
 
80
%
5 years or more
 
100
%

        For this purpose, a Participant shall be credited with Year(s) of
Service in accordance with the terms of the 401(k) Plan as then in effect (as it
pertains to vesting purposes). Provided, however, that any member of the
Company's board of directors who is not an employee of the Company, who
subsequently becomes an eligible employee and then a Participant, shall be
credited with any prior service as a director in determining said Participant's
Year(s) of Service.

        With respect to any additional discretionary contributions made on the
Participant's behalf pursuant to Section 7, the Participant shall have a
nonforfeitable (vested) right to a percentage of the fair market value of such
portion of his retirement account in accordance with the vesting schedule
established by the Administrator at the time such additional discretionary
contribution is made by the Company.

        The nonvested portion of a Participant's retirement account, as
determined above, shall be forfeited as of the Participant's separation from
service. If any contributions have been made to a trust with respect to such
account, the forfeited portion shall remain in such trust and be used to fund
future contributions by the Company and/or used to pay Plan administrative
expenses

4

--------------------------------------------------------------------------------



Section 10. Payment of a Participant's Account

        Each Participant may also elect, on the election form used to make his
or her initial deferral election hereunder, or through such other method
acceptable to the Administrator, either of the following modes of distribution
for his retirement account:

(a)a single lump sum payment; or

(b)annual installments over a period of up to fifteen (15) years, the amount of
each installment to equal the balance of the Participant's vested retirement
account as of the date of the distribution divided by the number of installments
remaining to be paid. Each subsequent installment shall be made in the calendar
month containing the one (1) year anniversary of the prior payment. Such
installment election however, shall be given effect only if the Participant
separates from service after having both attained age fifty-five (55) and
completed five (5) years of service (as measured from date of hire and each
anniversary date, without regard to hours).


If a Participant does not otherwise have a valid distribution election on file,
or if the balance of the Participant's retirement account does not exceed the
amount in effect for the applicable year under Code Section 402(g)(1)(B) as of
the date of the Participant's separation from service, the Participant's vested
retirement account shall be distributed in a lump sum payment.

        Any Participant, who on or before December 31, 2003 elected annual cash
installments over a period not exceeding five (5) years, shall retain the right
to have his vested retirement account distributed in the manner so elected,
without regard to age or service.

        Upon a Participant's separation from service with the Company (within
the meaning of Section 409A of the Code), distribution of the Participant's
vested retirement account shall normally be made or commence in the calendar
month following the month in which the separation from service occurs; provided,
however, that, to the extent permitted under Section 409A of the Code, in the
event that it is not administratively feasible to have payment made at that
time, distribution can be made at a later date within the same calendar year;
and provided further that, if the Company is subject to the provisions of
Section 409A(2)(B)(i) of the Code, and if the Participant is a "specified
employee" of the Company (as determined under said Section 409A), distribution
shall be made or commence in the seventh (7th) calendar month following the
month in which the separation from service occurs; provided, however, that, to
the extent permitted under Section 409A of the Code, in the event that it is not
administratively feasible to have payment made at that time, distribution can be
made at a later date within the same calendar year. For purposes of identifying
a "specified employee," the definition of compensation under
Section 1.415(c)-2(d)(2) of the Income Tax Regulations shall apply, the
specified employee identification date shall be December 31, and the specified
employee effective date shall be the first day of the fourth month following
such identification date.

        Subject to the following provisions of this Section, a Participant may
elect to change the mode of distribution for his retirement account, subject to
the following conditions: (i) any such election may not take effect until twelve
(12) months after the date on which the election is made; and (ii) the payment
with respect to such election must be deferred for a period of at least five
(5) years from the date on which payment would otherwise have been made or
commenced; and (iii) in the event of an installment election, the election shall
be given effect only if the Participant separates from service after having both
attained age fifty-five (55) and completed five (5) years of service (as
measured from the Participant's date of hire and each anniversary date, without
regard to hours).

        Subject to the following provisions of this Section, any "in-service"
withdrawal account(s) established for a Participant under Section 5 shall be
distributed in a lump sum payment on the date designated by the Participant as
part of his annual deferral election with respect to which the in-service
withdrawal account was established under the Plan, which date may not be earlier
than five years

5

--------------------------------------------------------------------------------




following the year of the deferral election. However, a Participant may elect to
extend any in-service withdrawal date for a period of not less than 5 years;
provided such election was made at least 12 months prior to the date on which
the payment would otherwise have been made.

        Provided, however, that a Participant shall be permitted to make
withdrawal and/or distribution elections in 2006 and 2007 subject to the
provisions of IRS Notice 2006-79 and withdrawal and/or distribution elections in
2008 subject to the provisions of IRS Notice 2007-86 or any subsequent guidance.

        Notwithstanding the foregoing provisions of this Section 10, if
distribution of a Participant's vested retirement account is to be made or
commence prior to the selected distribution date of any in-service withdrawal
account, any remaining in-service withdrawal account(s) shall be distributed at
the same time and in the same manner as the Participant's retirement account.

Section 11. Death Benefit

        In the event of the death of a Participant while in the employ of the
Company or any "affiliate" thereof, vesting in the Participant's retirement
account shall be one hundred percent (100%), if not otherwise one hundred
percent (100%) vested under Section 9, with the fair market value of the
Participant's retirement account, (and any outstanding in-service withdrawal
account(s)), being distributed to the Participant's Beneficiary in a lump-sum
cash payment. In the event of the death of a Participant after termination of
employment, but prior to the complete distribution of his vested account under
the Plan, the balance of the Participant's vested retirement account (and any
remaining in-service withdrawal account(s)) shall be distributed to the
Participant's Beneficiary in a lump-sum payment.

        Any such lump sum death benefit shall be distributed in the calendar
month following the calendar month of the Participants death; provided, however,
that, to the extent permitted under Section 409A of the Code, in the event that
it is not administratively feasible to have payment made at that time,
distribution can be made at a later date within the same calendar year.

Section 12. Beneficiary Designation

        A Participant's Beneficiary hereunder shall be the same person or
persons designated by the Participant under the 401(k) Plan unless a separate
Beneficiary designation has been established under the Plan in the manner
prescribed by the Administrator.

        In the absence of any such designation, or if no designated Beneficiary
survives the Participant, any amounts payable following the Participant's death
shall be paid to the Participant's surviving spouse, or if none, to the
Participant's estate.

Section 13. Domestic Relations Orders

        If a domestic relations order issued by any court of proper authority
directs assignment of all or any portion of a Participant's vested account(s) to
the Participant's spouse or former spouse as part of a divorce settlement, the
portion so assigned shall be distributed, in a lump-sum, to the spouse or former
spouse within ninety (90) days following the close of the Plan Year in which the
order was received by the Administrator or, if later, following the close of the
Plan Year in which the order clearly specifies the amount to be assigned and any
other terms necessary to comply with such order and with the provisions of Code
Section 409A.

Section 14. Distribution in the event of Unforeseeable Emergency

        In the event of an "unforeseeable emergency" (within the meaning of
Section 409A of the Code), a Participant may, by filing a written election with
the Administrator, elect to receive a distribution

6

--------------------------------------------------------------------------------




from the Plan in an amount not to exceed the lesser of (i) the fair market value
of the Participant's vested retirement account or (ii) the amount necessary to
satisfy the unforeseeable emergency, subject to ordinary income tax withholding.

Section 15. Administration

        The Committee on Employee Benefit Plans, as constituted pursuant to the
terms of the 401(k) Plan (the "Administrator"), shall have the general authority
to control and manage the operation and administration of the Plan. In
connection herewith, the Administrator shall also have the following powers and
duties: (1) to adopt rules and regulations necessary for the performance of its
duties under the Plan; (2) to construe the Plan and to decide all questions
arising under the Plan; (3) to act for the Company in connection with any
administrative or judicial proceeding affecting the Plan; (4) to employ, subject
to the requirements of the financial officers of the Company, persons to render
accounting, actuarial, legal, investment or insurance advice and to rely on such
advice; (5) to determine the eligibility of Participants to receive benefits and
the amount of benefits to which any Participant or Beneficiary may be entitled
under the Plan and to enforce the claims procedure set forth in Section 16; and
(6) such other responsibilities as are provided for under the terms of this
Plan.

        In connection with the administration of the Plan, any two of the Chief
Executive Officer, President, Chief Financial Officer, Treasurer, Secretary or
Executive Vice President—Human Resources of Staples, Inc., acting jointly, by
and on behalf of the Company, are hereby authorized:

(1)to negotiate, fix and vary the terms of, and to execute and deliver,
contracts, agreements, indentures, trusts, assignments, concessions, licenses,
options, and all other similar instruments;

(2)to appoint trustees and to engage any agents or contractors, including banks,
insurance brokers, and attorneys;

(3)to amend or terminate the Plan;

(4)to otherwise do all acts and things necessary or suitable in connection with
the exercise of any of the aforementioned powers;

provided, however, that no such authorization shall extend to any
implementation, amendment, approval, or modification of the Plan which is
reserved to the Board or stockholders of the Company by the Plan, statute, rule
or regulation, including without limitation, rules promulgated under Section 16
of the Securities and Exchange Act of 1934.

Section 16. Claims Procedure

(a)Application for Benefits. The Administrator shall furnish to each Participant
information about the benefits to which he or she is entitled under the Plan.
The Administrator may require any person claiming benefits under the Plan to
submit a written application, together with such documents, evidence, and
information as it considers necessary to process the claim.

(b)Action on Application. Within ninety (90) days after receipt of an
application and all necessary documents and information, the Administrator shall
furnish the claimant with a written notice of its decision. If the Administrator
denies the claim in whole or in part, the notice will set forth (1) specific
reasons for the denial, with specific reference to Plan provisions upon which
the denial is based; (2) a description of any additional information or material
necessary to process the application with an explanation why such material or
information is necessary; and (3) an explanation of the Plan's claim review
procedure.

If special circumstances require an extension of time for processing the claim,
the Administrator shall furnish the claimant written notice of the extension
before the end of the initial ninety

7

--------------------------------------------------------------------------------



(90)-day period. In no event shall the extension exceed a period of ninety
(90) days from the end of the initial period. The notice shall explain the
circumstances requiring an extension of time and the date by which the
Administrator expects to render a decision.

(c)Claim Review. The claimant who does not agree with the decision rendered on
his application may request that the Administrator review the decision. The
request must be made within sixty (60) days after the claimant receives the
decision, or if the application has neither been approved nor denied within the
ninety (90)-day period specified in subsection (b), then the request must be
made within sixty (60) days after expiration of the ninety (90)-day period.

Each request for review must be in writing and addressed to the Administrator.
Concurrently with filing the request for review, or within the sixty (60) days
request period, the claimant may submit in writing to the Administrator a
statement of the issues raised by his appeal and supporting arguments and
comments.

During the pendency of his appeal, the claimant may inspect all documents which
are reasonably pertinent to his case, upon reasonable notice to the
Administrator. However, under no circumstance shall the Administrator be
required to disclose to any claimant information concerning any person other
than the Participant whose benefit is being claimed, to the extent such
information is normally treated as confidential.

Where the Administrator believes that the issues raised by the claimant's appeal
may be more efficiently or fairly processed by taking testimony of the claimant
or others, it shall set the matter for oral hearing and give the claimant
reasonable notice of the time and place. Whether or not an oral hearing is
scheduled, the Administrator shall proceed promptly to resolve all issues raised
by the claimant's appeal and shall render a written decision on the merits, with
a statement of the reasons and references to the pertinent supporting provisions
of the Plan, within sixty (60) days following receipt of the claimant's request
for review.

If special circumstances require an extension of time, the Administrator shall
render a decision as soon as possible, but not later than one hundred and twenty
(120) days after receipt of the request for review. If an extension is required,
the Administrator shall furnish to the claimant written notice of the extension,
including an explanation of the circumstances requiring the extension, before
the extension period begins.

Section 17. Securing Payment of Plan Benefits

        The Plan shall be operated at all times as an unfunded plan as required
under ERISA. However, the Company reserves the right to take reasonable steps to
secure the payment of Plan benefits to the greatest extent possible without
compromising the unfunded status of the Plan. Those steps may include, but is
not limited to, the establishment of an irrevocable nonqualified grantor trust
(within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code).

Section 18. Amendment

        The Company, by resolution of the Board, shall have the right to amend,
suspend or terminate the Plan at any time subject to the provisions of
Section 409A of the Code; provided, however, that, subject to the provisions of
Section 15, any two of the Chief Executive Officer, President, Chief Financial
Officer, Treasurer, Secretary or Executive Vice President—Human Resources of
Staples, Inc., acting jointly, by and on behalf of the Company shall have such
right. Provided however, that any termination of the Plan, with respect to some
or all of the Participants, and any resulting distribution of the account
balances of such affected Participants, shall be made in accordance with the
provisions of Section 409A of the Code and shall not constitute the impairment
of such Participant's rights hereunder.

8

--------------------------------------------------------------------------------



Section 19. No Liability

        No member of the Board or of the committee serving as the Administrator,
and no officer or employee of the Company shall be liable to any person for any
action taken or omitted in connection with the administration of the Plan unless
attributable to his own fraud or willful misconduct; nor shall the Company be
liable to any person for any such action unless attributable to fraud or willful
misconduct on the part of the Administrator or a director, officer or employee
of the Company.

Section 20. No Assignment

        Except as otherwise provided herein, a Participant's right to the amount
credited to his or her account(s) under the Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Participant or the
Participant's Beneficiary. Provided, however, that the Company shall have the
unrestricted right to set off against or recover out of any payments or benefits
becoming payable to or for the benefit of a Participant, at the time such
payments or benefits otherwise become payable hereunder, any amounts owed or
owing to the Company by such Participant.

Section 21. Successors and Assigns

        The provisions of this Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant, his
beneficiaries, heirs, legal representatives and assigns.

Section 22. No Contract of Employment

        Nothing contained herein shall be construed as a contract of employment
between a Participant and the Company, or as a right of the Participant to
continue in employment with the Company, or as a limitation of the right of the
Company to discharge the Participant at any time, with or without cause.

Section 23. Termination of Plan Upon Change in Control

        The Company may elect to terminate the Plan within thirty (30) days
preceding or the twelve (12) months following a Change in Control, subject to
the provisions of Section 409A of the Code). For this purpose, the Plan shall be
treated as terminated only if substantially similar arrangements sponsored by
the Company are terminated, so that all Participants in the Plan and all
participants under substantially similar arrangements are required to receive
all amounts deferred under the terminated arrangements within twelve (12) months
of the date of termination of the arrangements.

Section 24. Governing Law

        This Plan shall be interpreted in a manner consistent with Code
Section 409A and the guidance issued thereunder by the Department of the
Treasury and the Internal Revenue Service and shall also be subject to and
construed in accordance with the provisions of ERISA, where applicable, and
otherwise by the laws of the Commonwealth of Massachusetts, without regard to
the conflict of law provisions of any jurisdiction.

9

--------------------------------------------------------------------------------




SCHEDULE A


Eligible employees for years beginning on and after January 1, 2008

        Any employee at Grade Level of 40 and above. However, any employee who
at the time of a grade level change to an ineligible grade is participating in
the Plan, he shall remain an eligible participant until such time as he
terminates employment with the Company.

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30



STAPLES, INC. Amended and Restated Supplemental Executive Retirement Plan
SCHEDULE A
